Citation Nr: 1011289	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  03-23 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
residuals of a blunt injury, left mid-humeral level, with 
ulnar and median nerve palsy. 

2.  Entitlement to service connection for brachial plexus 
syndrome.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The veteran served on active duty from November 1967 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in June 2009, which 
vacated a February 2008 Board decision and remanded the case 
for additional development.  This appeal initially arose from 
a May 2003 rating decision by the Roanoke, Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  A review of the 
record shows the Veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in July 2003.

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
held that the VCAA notice requirements applied to all 
elements of a claim.  Notice as to these matters was provided 
in the March 2006 correspondence provided to the Veteran.

In the June 2009 Joint Motion for Remand, the parties agreed 
that the Board failed to discuss whether the Veteran was 
entitled to separate ratings under 38 C.F.R.  4.124a, 
diagnostic codes (DC) 8515 and 8516 for symptoms relating to 
the medial or ulnar nerve, respectively.  It was further 
noted that the January 2006 VA examiner's opinion finding 
that brachial plexus syndrome was not caused by or a result 
of his injury during service failed to address whether there 
is evidence of aggravation of the brachial plexus syndrome by 
the service-connected left arm disability.  

On VA examination in August 1968, the diagnoses included 
blunt injury, mid-humeral level, with resultant ulnar and 
median nerve palsy and causalgia of the left upper extremity.  
On VA examination in October 1971, the diagnosis was blunt 
injury, left mid-humeral level, with residual ulnar and 
median nerve paresis.  

A September 1992 private medical report noted the Veteran 
complained of pain in the neck since May 1991.  It was noted 
he had sustained factures to the right side of his face which 
required plating and reconstructive surgery after he was hit 
by a machine in a mining accident.  Since then he had 
gradually increasing neck pain extending into the shoulder, 
down the left arm, and into the hand.  The diagnoses included 
posterior compartment syndrome, facet atrophy with some 
myofascial syndrome.

VA treatment records dated in September 2001 show the Veteran 
reported having a four year history of left arm paralysis 
beginning in 1968, with improvement since then, but with 
continued pain in the neck and left forearm, wrist, and 
hands.  He stated his left hand strength was only 15 percent.  
The examiner's assessment was cervical stenosis with left 
upper extremity weakness.

In a November 2001 VA neurological examination, the 
examiner's impression included a history of persistent pain 
in the left arm and neck consistent with a brachial 
plexopathy or weakness in the posterior trunk.

Private treatment records dated in January 2002 from Dr. V.M. 
noted that during service the Veteran sustained a blunt 
injury to the mid-humeral level of the left arm with residual 
left ulnar and median nerve palsy.  It was also noted that 
the disorder had gotten worse with extreme pain, loss of 
function, and an inability to use the arm due to continuous 
pain.  The physician stated the Veteran had developed 
brachial plexus syndrome which had been a direct result of 
the injury in service.  It appears that the Veteran did not 
mention his 1991 occupational injury to the examiner.

VA examination in January 2006 revealed overall decreased 
left upper extremity strength and dexterity with numbness to 
the long, ring, and little fingers.  It was the examiner's 
opinion that the veteran's brachial plexus syndrome was not 
caused by or a result of the injury during service at the 
left mid-humeral level.  The examiner stated the veteran's 
present deficits arose before the mid- humeral level and 
involved muscle groups indicative of a more central problem 
which was most likely directly related to his neck injury and 
cervical stenosis.  As rationale in support of the opinion 
the examiner referenced medical texts and noted clinical and 
medical experience including years working with spinal cord 
injury patients.

Regarding service connection for brachial plexus syndrome, 
the Board finds the January 2006 VA medical examination to be 
incomplete as to whether his brachial plexus syndrome is 
aggravated by his service-connected left arm disability.  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the Veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  As such, the VA 
examination must address the issue of aggravation. 

Complying with the June 2009 Joint Motion for Remand, the 
Board is remanding this case for another examination and to 
determine if separate ratings are appropriate for the medial 
and ulnar nerves, and whether the Veteran's brachial plexus 
syndrome is aggravated by the service-connected left arm 
injury.  VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if the VA determines it is necessary to decide the claim.  
See 38 C.F.R. § 3.159(c)(4) (2009).  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran 
and obtain the names and addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated the Veteran for left arm, 
including neuropathology such as ulnar or 
median nerve palsy, or brachial plexus 
syndrome disabilities.  After the Veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The Veteran should be afforded a VA 
neurology examination to determine the 
nature of his residual ulnar and median 
nerve paresis and to determine if his 
left arm disability aggravates his 
brachial plexus syndrome.  Regarding each 
the ulnar and median nerve, the physician 
is to conduct the examination in 
accordance with the Disability 
Examination Worksheet for Peripheral 
Nerves.  All indicated tests and studies 
are to be performed, and a comprehensive 
social and occupational history is to be 
obtained.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.   

The physician is further asked to opine 
whether it is at least as likely as not 
that:
a) brachial plexus syndrome is caused by 
the left arm disorder; or, 
b) the brachial plexus syndrome is 
aggravated by the left arm disorder. 
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report. 

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


